DETAILED ACTION

Election/Restrictions
Claim 4 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1-3 & 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 03/14/2022.
The application has been amended as follows: 
Claim 1 is amended as follows: A friction welding method executed by the machine tool according to claim 4, comprising: a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated, and a pressure contacting step wherein the pair of materials are brought into pressure contact with each other at the prescribed position, characterized in that the heating step and the pressure contacting step are carried out while rotating each of the materials at the same rotation speed in the same direction, as seen from one side in the axial direction, and wherein each of the joining surfaces is maintained at a temperature suitable for joining the joining surfaces in the heating step, and wherein a moving speed of one material of the pair of materials with respect to another material of the pair of materials is increased sequentially or stepwise toward the respective axes as compared to respective outer peripheral portions of the pair of materials when aligning the axes in the heating step.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record in light of the arguments and amendments submitted in Amendment filed 03/08/2022.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not reasonably show or suggest the claimed machine tool for welding.
The closest prior art of record is Searle (U.S Patent 3725998). Similar to the claimed invention Searle discloses a machine tool, comprising: a pair of spindles arranged opposite to each other; and discloses controlling movement and rotation of the spindles for carrying out a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated; and a pressure contacting step wherein the pair of materials are brought into pressure contact with each other at the prescribed position, characterized in that, the heating step and the pressure contacting step are carried out while rotation of the spindles is taking place at the same rotation speed in the same direction, as seen from one side in the axial direction. 
Searle however does not disclose the control unit as claimed, and further does not disclose “a control unit configured to control movement and rotation of the spindles for carrying out a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated; and a pressure contacting step wherein the pair of materials are brought into pressure contact 
While it is known to use a control unit to control a welding process, as disclosed by Bray (U.S PG Pub 20170246707A1), and further while it is known that automating a manual activity or providing automating means to replace a manual activity accomplishing the same results is not sufficient to distinguish over the prior art (MPEP 2144.04 (III)), the prior art as a whole fails to disclose a control unit configured to perform the steps as claimed in the instant invention. 
Specifically, the prior art as a whole fails to disclose “a control unit configured to control movement and rotation of the spindles for carrying out a heating step wherein, in relation to joining surfaces defined by opposite end surfaces of a pair of materials that are held by a respective pair of opposite spindles, the pair of materials are moved from a state in which their axes are unaligned with each other, in a direction for aligning the respective axes with each other, to a prescribed position where the joining surfaces are brought into contact with each other and friction heated; and a pressure contacting step wherein the pair of materials are brought into pressure contact with each other at the prescribed position, characterized in that, the heating step and the pressure contacting step are carried out while the control unit controls the rotation of the spindles at the same rotation speed in the same direction, as seen from one side in the axial direction, and further controls the movement and rotation of the spindles to maintain a temperature of each of the joining surfaces suitable for friction welding”, 
Thus, even the rationale as disclosed in MPEP 2144.04 (III) and the Bray reference is used to suggest obviousness of a control unit for controlling various welding steps, the prior at the very least does not disclose “a control unit configured control a moving speed of one material of the pair of materials with respect to another material of the pair of materials such that the moving speed is increased sequentially or stepwise toward the axis as compared to the outer peripheral edge portion when aligning the axes in the heating step”. Thus, the prior art fails to disclose the totality of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712